         Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBIN STEVEN, SEAN MUNGIN and
DEVONNE MCMORRIS on behalf of themselves,
all others similarly situated, and the general public,
                                                         Case No.: 18-cv-6500
       Plaintiffs,
                                                         CLASS ACTION
                       v.
                                                         FIRST AMENDED COMPLAINT
CARLOS LOPEZ & ASSOCIATES, LLC,
                                                         DEMAND FOR JURY TRIAL
CARLOS LOPEZ, individually,

       Defendants.


       Plaintiffs ROBIN STEVEN, SEAN MUNGIN and DEVONNE MCMORRIS

(hereinafter referred to as “Plaintiffs”), on behalf of themselves, all others similarly situated,

and the general public, by and through their undersigned counsel, Derek Smith Law Group,

PLLC, hereby bring this action against CARLOS LOPEZ & ASSOCIATES, LLC and CARLOS

LOPEZ, individually, (hereinafter referred to as “CLA”), and allege the following upon their

own knowledge, or where they lack personal knowledge, upon information and belief including

the investigation of their counsel.



                                        INTRODUCTION
       1.      Defendant, Carlos Lopez and Associates, LLC, is a mental and behavioral

health service provider, comprised of professionals and para-professionals providing mental

health services to veterans, service members, family member and community members

generally.

       2.      Defendant, Carlos Lopez and Associates, LLC employs approximately 100

employees and maintains the personal information of each employee, including social security


                                                  1
         Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 2 of 25




numbers, current home addresses, dates of birth, telephone numbers, educational degree, dates

of hire and other identifying information of employees.

       3.      On more than one occasion, the Human Resources Department of CLA, and

specifically Defendant CLA’s employee Rosemary Torres, failed to safeguard sensitive

information and sent sensitive information to employees who were not supposed to be privy to

the information.

       4.      Employees whose information had been improperly shared complained to senior

management about these negligent acts of the Human Resources Department of CLA, and

Defendant CLA’s employee Rosemary Torres, but Defendant CLA failed to take any

corrective action.

       5.      Around June 29, 2018, Defendant CLA’s employee Rosemary Torres sent an

email with a spreadsheet attachment to the email addresses of the entire CLA company. The

spreadsheet attachment contained the personal information of each current and former

employee of Defendant CLA, totaling approximately 130 individuals, including social security

numbers, current home addresses, dates of birth, telephone numbers, educational degree, dates

of hire and other identifying information of employees.

       6.      Defendant breached its duty to protect and safeguard P l a i n t i f f s a n d

Class Members’ personal information and to take reasonable steps to contain the damage

caused where such information was compromised. Through no fault of their own, Plaintiffs

and Class Members have suffered financial and emotional injury and must now attempt to

safeguard themselves and their families from unknown but certainly impending future crimes.

For the reasons set forth below, Plaintiffs and Class Members request damages to compensate

them for current and future losses, as well as injunctive relief to provide safeguards against




                                               2
         Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 3 of 25




another failure of Defendant’s personal information storage systems and processes.            In

addition, Plaintiffs and Class Members seek credit monitoring services uniquely tailored

to protect the interests of the victims of this data breach, to monitor their credit and

proactively guard against future identity theft and fraud.

       7.      Accordingly, Plaintiffs bring this class action to remedy violations of common

law claims for negligence, negligence per se, as well as statutory claims under state consumer

protection statutes, on behalf     of separate statewide classes for the states of California,

Florida, T e x a s , M a i n e , New Jersey and New York, as described below.



                              INTRADISTRICT ASSIGNMENT
       8.      Pursuant to Local Civil Rule 50.1(d)(2)(b)(1), this action is properly assigned to

the Manhattan Courthouse, because, as further set forth herein, a substantial part of the events

or omissions giving rise to the claims occurred in New York County.



                                         THE PARTIES
       9.      Plaintiff ROBIN STEVEN is a resident of New York, Bronx County, and was

previously employed by Defendant CLA.

       10.     Plaintiff SEAN MUNGIN is a resident of California, Los Angeles County, and

was previously employed by Defendant CLA.

       11.     Plaintiff DEVONNE MCMORRIS is a resident of New York, Westchester

County, and is currently employed by Defendant CLA.

       12.     Defendant CARLOS LOPEZ & ASSOCIATES, LLC, is a Texas Limited

Liability Company with its principal place of business in Lincoln Maine.




                                                  3
          Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 4 of 25




       13.       Defendant CARLOS LOPEZ, is a resident of the sate of Maine, Penobscot

County.



                                JURISDICTION AND VENUE
       14.       This Court has jurisdiction over this action pursuant to 28 U.S.C.               §

1332(d)(2)(A), the Class Action Fairness Act, because the matter in controversy exceeds the

sum or value of $5,000,000 exclusive of interest and costs, at least one member of the class of

Plaintiffs is a citizen of a State different from Defendant CLA. In addition, more than two-

thirds of the members of the class reside in states other than the state in which Defendant is a

citizen and less than one-third of the members of the class reside in states other than the state in

which this case is filed. Therefore any exceptions to jurisdiction under 28 U.S.C. § 1332(d) do

not apply.

       15.       The Court has personal jurisdiction over Defendant CLA, because Defendant

regularly conducts business in New York.         Furthermore, Defendant advertised, marketed,

distributed, offered for sale, and sold its services to consumers in New York and the United

States, transacting business in New York County, in New York, and throughout the United

States, including without limitation online marketing intended to reach consumers in New York

County.      Moreover, Defendant CLA has sufficient purposeful, systematic, and continuous

minimum contacts with the various states of the United States, including New York, and has

sufficiently availed itself of the markets of various states of the United States, including New

York, to render the exercise of personal jurisdiction by this Court permissible.

       16.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b) and (c), because a substantial portion of the acts forming the basis for the claims




                                                 4
          Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 5 of 25




occurred in this district, and because Defendant CLA transacts substantial business generally in

this district.




                                           FACTS
        17.      Defendant, Carlos Lopez and Associates, LLC, is a mental and behavioral

health service provider, comprised of approximately 100 professionals and para-professionals

providing mental health services to veterans, service members, family member and community

members generally.

        18.      As a condition of employment, Defendant CLA requires employees to provide

personal identifying information (“PII”) as a condition of employment, and Defendant CLA

maintains the personal information of each employee, including social security numbers,

current home addresses, dates of birth, telephone numbers, educational degree, dates of hire

and other identifying information of employees.

        19.      On more than one occasion, the Human Resources Department of CLA, and

specifically Defendant CLA’s employee Rosemary Torres, failed to safeguard sensitive

information and sent sensitive information to employees who were not supposed to be privy to

the information. Employees whose information had been improperly shared complained to

senior management about these negligent acts of the Human Resources Department of CLA,

and Defendant CLA’s employee Rosemary Torres, but Defendant CLA failed to take any

corrective action.

        20.      Around June 29, 2018, Defendant CLA’s employee Rosemary Torres sent an

email with a spreadsheet attachment to the email addresses of the entire company.           The

spreadsheet attached contained the personal information of each current and former employee



                                               5
         Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 6 of 25




of Defendant CLA, totaling approximately 130 individuals, including social security numbers,

current home addresses, dates of birth, telephone numbers, educational degree, dates of hire

and other identifying information of employees.

       21.     The PII of Plaintiff ROBIN STEVEN, a former employee of Defendant CLA,

was on the spreadsheet attached to the email sent to the entire CLA company.

       22.     The PII of Plaintiff SEAN MUNGIN, a former employee of Defendant CLA,

was on the spreadsheet attached to the email sent to the entire CLA company.

       23.     The PII of Plaintiff DEVONNE MCMORRIS, a current employee of Defendant

CLA, was on the spreadsheet attached to the email sent to the entire CLA company.

       24.     Defendant waited until July 13, 2018, two weeks after the data breach, to send

an email to the employees of CLA addressing the breach, and failed to take any proper

corrective action.

       25.     To date, Defendant CLA has failed to contact the former employees of the

company, including Plaintiffs, to address the breach.

       26.     Defendant CLA did not offer to provide employees or former employees with

any safeguard of monitoring to prevent the data breach from resulting in identity theft of fraud.

       27.     Defendant breached its duty to protect and safeguard t h e P l a i n t i f f s ’

a n d Class Members’ personal information and to take reasonable steps to contain the damage

caused where such information was compromised.

       28.     Through no fault of their own, Class Members have suffered financial and

emotional injury and must now attempt to safeguard themselves and their families from

unknown but certainly impending future crimes.




                                                6
         Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 7 of 25




       29.     For the reasons set forth below, Plaintiffs and Class Members request damages

to compensate them for current and future losses, as well as injunctive relief to provide

safeguards against another data breach of Defendant’s PII systems. In addition, Plaintiffs

and Class Members seek credit monitoring services uniquely tailored to protect the

interests of the victims of this data breach, to monitor their credit and proactively guard

against future identity theft and fraud.

       30.     Accordingly, Plaintiffs bring this class action to remedy violations of common

law claims for negligence, negligence per se, as well as statutory claims under state consumer

protection statutes, on    behalf   of separate statewide classes for the states of California,

Florida, T e x a s , M a i n e , New Jersey and New York, as described below.

       31.     Defendant CLA owed a common law duty to the Plaintiffs and Class Members,

who entrusted Defendant with sensitive Personal Information, to exercise reasonable care in

receiving, maintaining and storing Personal Information in Defendant’s possession. Defendant

owed a duty to prevent Class Members’ Personal Information from being compromised, lost,

stolen, accessed, or misused by unauthorized third parties. Part and parcel of Defendant’s duty

was the obligation to provide reasonable security consistent with industry best practices and

requirements, and to ensure Information Technology systems and networks, and the personnel

responsible for those systems and networks adequately protected Class Members’ Personal

Information.

       32.     Defendant owed a duty to Plaintiffs and Class Members, who entrusted

Defendant with sensitive Personal Information, to design, maintain, and test the Information

Technology systems that housed Class Members’ Personal Information, and to ensure that the

Personal Information in Defendant’s possession was adequately secured and protected.



                                                7
           Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 8 of 25




       33.     Defendant owed a duty to Plaintiffs and Class Members to create, implement,

and maintain reasonable data security practices and procedures sufficient to protect the

Personal Information stored in Defendant’s computer systems. This duty required Defendant

to adequately train employees and others with access to Class Members’ Personal Information

on the procedures and practices necessary to safeguard sensitive Personal Information.

       34.     Defendant owed a duty to Plaintiffs and Class Members to implement

processes that would enable Defendant to timely detect a breach of its Information Technology

systems.

       35.     Defendant owed a duty to Plaintiffs and Class Members to act upon data

security warnings such as the employee reports of misuse and misappropriation of sensitive

personal information of employees by Defendant CLA’s Human Resources Department in a

timely fashion.

       36.     Defendant owed a duty to Plaintiffs and Class Members to disclose when and if

Defendant’s Information Technology systems and data security practices were not sufficiently

adequate to protect and safeguard Class Members’ Personal Information.

       37.     Defendant owed a duty to Plaintiffs and Class Members to timely

disclose the fact that a data breach had occurred.

       38.     Defendant owed these duties to Plaintiffs and Class Members because

Plaintiffs and Class Members were foreseeable and probable victims of Defendant’s

inadequate data security practices. Accordingly, Defendant CLA knew or should have known

that a breach of its PII systems would cause Plaintiffs and Class Members to incur damages and

suffer harm as described herein.




                                                 8
          Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 9 of 25




        39.       Victims of the Defendant’s data breach are at imminent risk of suffering

identity theft.

        40.       The FTC defines identity theft as “a fraud committed or attempted using the

identifying information of another person without authority.” 1              The FTC describes

“identifying information” as “any name or number that may be used, alone or in conjunction

with any other information, to identify a specific person,” including, among other things,

“[n]ame, Social Security number, date of birth, official State or government issued driver’s

license or identification number, alien registration number, government passport number,

employer or taxpayer identification number.” 2

        41.       Social security numbers, for example, are among the worst kind of personal

information to have stolen because they may be put to a variety of fraudulent uses and are

difficult for an individual to change.

        42.       The Social Security Administration has warned that identity thieves can use

an individual’s social security number and good credit score to apply for additional credit

lines. Such fraud may go undetected until debt collection calls commence months, or even

years, later. 3

        43.       Stolen social security numbers also make it possible for thieves to file

fraudulent tax returns, file for unemployment benefits, or apply for a job using a false identity.

Each of these fraudulent activities is difficult to detect. An individual may not know that his

or her social security number was used to file for unemployment benefits until law




1
  17 C.F.R. § 248.201 (2013).
2
  Id.
3
  Social Security Administration, Identity Theft and Your Social        Security Number, available at
http://www.ssa.gov/pubs/EN-05-10064.pdf (last visited July 16, 2018).


                                                 9
          Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 10 of 25




enforcement notifies the individual’s employer of the suspected fraud. Fraudulent tax returns

are typically discovered only when an individual’s authentic tax return is rejected.

        44.      What is more, it is no easy task to change or cancel a stolen social security

number.       An individual cannot obtain a new Social Security number without significant

paperwork and evidence of actual misuse. In other words, preventive action to defend against

the possibility of misuse is not typically permitted; an individual must show evidence of actual,

ongoing fraud activity to obtain a new number.

        45.      Even then, a new social security number may not be effective. According to

Julie Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able

to link the new number very quickly to the old number, so all of that old bad information is

quickly inherited into the new Social Security number.” 4

        46.      Another danger, according to the publisher of Privacy Journal, Robert Ellis

Smith, is that cyber attackers use stolen social security numbers to obtain medical care in

someone else’s name. 5 A study by Experian found that the “average total cost” of medical

identity theft is “about $20,000” per incident, and that a majority of victims of medical identity

theft were forced to pay out-of-pocket costs for healthcare they did not receive in order to

restore coverage. 6 Almost half of medical identity theft victims lose their healthcare

coverage as a result of the incident, while nearly one-third saw their insurance premiums rise,

and 40 percent were never able to resolve their identity theft at all.7 Further, a report

released by the Ponemon Institute concluded that 65 percent of medical identity theft victims

4
  Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR, Brian Naylor, Feb. 9, 2015,
available at http://www.npr.org/2015/02/09/384875839/data- stolen-by-anthem-s-hackers-has-millions-worrying-
about-identity-theft (last visited July 16, 2018).
5
  Id.
6
  CNET, Study: Medical identity theft is costly for victims, http://www.cnet.com/news/study-medical-identity-theft-
is-costly-for-victims/ (last visited July 16, 2018).
7
  Id.


                                                        10
         Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 11 of 25




spend 200 hours with insurers and providers to secure their credentials and check the accuracy

of their personal information, invoices, and e-health records. 8

        47.      Based on the foregoing, the information compromised in the CLA data breach is

significantly more valuable to those with access to the information than, say, credit card

information obtained in a large retailer data breach. Victims affected b y retailer breaches

could avoid much of the potential for future harm by cancelling credit or debit cards and

obtaining replacements. The information compromised in the CLA breach is difficult, if not

impossible, to change—social security number, name, date of birth, employment information,

etc.

        48.      This data, as one would expect, commands a much higher price on the black

market. Martin Walter, senior director at cybersecurity firm RedSeal, has explained that on the

black market, PII and social security numbers are worth ten times the price of stolen credit card

information. 9

        49.      Additionally, credit-monitoring services, while helpful, are insufficient.            Noted

cybersecurity journalist, and blogger Brian Krebs has explained: “[T]he sad truth is that most

services offer little in the way of real preventative protection against the fastest-growing

crime in America [identity theft].”10 Credit monitoring services, in other words, may

inform individuals of fraud after the fact, but do little to thwart fraud from occurring in the first

instance.



8
   Ponemon Institute, 2014         Fifth    Annual    Study     on     Medical     Identity Theft, available at
https://www.ponemon.org/local/upload/file/2013%20Medical%20Identity%20Theft%20Report%20FINAL%2011.p
df (last visited July 16, 2018).
9
  Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card Numbers, IT World, Tim Greene,
Feb. 6, 2015, available https://www.networkworld.com/article/2880366/security0/anthem-hack-personal-data-
stolen-sells-for-10x-price-of-stolen-credit-card-numbers.html (last visited July 16, 2018).
10
   Brian Krebs, Are Credit Monitoring Services Worth It?, Krebs on Security, Mar. 4, 2014, available at
https://krebsonsecurity.com/tag/protectmyid/ (last visited July 16, 2018).


                                                      11
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 12 of 25




       50.    All of these injuries suffered by the Plaintiffs and Class Members are a

direct and proximate result of the CLA data breach and include:

                  a.    disclosure of their Personal Information;

                  b.    costs associated with the detection and prevention of identity theft and

        unauthorized use of their PII and financial, business, banking, and other accounts;

                  c.    costs associated with the detection and prevention of medical

        identity theft and unauthorized use of their PII;

                  d.      costs associated with time lost addressing and attempting to

        ameliorate, mitigate, and deal with the actual and future consequences of the CLA data

        breach, including finding fraudulent filed tax returns, theft of social security payments,

        fraudulent charges, cancelling credit cards, evaluating the burden and potential benefit

        of applying for a new social security number, signing up for and purchasing credit

        monitoring and identity theft and medical identity theft protection services, the

        imposition of withdrawal and purchase limits on compromised accounts, time spent

        without access to credit while a new credit card is being issued, and the stress,

        nuisance, and annoyance of dealing with all issues resulting from the CLA data

        breach;

                  e.      the imminent and certain impending injury flowing from fraud and

        identify theft posed by their PII being placed in the hands of third parties;

                  f.       damages to and diminution in value of their Personal Information

        entrusted to Defendant for the sole purpose of obtaining employment, with the mutual

        understanding that Defendant would safeguard against theft dissemination, and take




                                                12
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 13 of 25




        all steps available to prevent access to or misuse of Plaintiffs’ and Class Members’

        data by unauthorized third parties;

                i.      continued risk to Plaintiffs’ and Class Members’ PII, which remains

        in the possession of Defendant and which is subject to further breaches so long as

        Defendant fail to undertake appropriate and adequate measures to protect the Personal

        Information entrusted to them.




                             CLASS ACTION ALLEGATIONS
                           A.      STATEWIDE CLASSES

       51.     Pursuant to Federal Rules of Civil Procedure 23(a), (b)(1), (b)(2), (b)(3), and

(c)(4), Plaintiffs assert common law claims for negligence (Count I), negligence per se (Count

II), as well as statutory claims under state statutes (Count III), on behalf of separate statewide

classes for the states of California, Florida, T e x a s , M a i n e , New Jersey, and New York,

defined as follows:

       52.     Statewide [name of State] Class: All citizens of [name of state] whose PII

was compromised by the CLA data breach.

       53.     Pursuant to Fed. R. Civ. P. 23, Plaintiff seek to represent a class comprised of

all persons in California, Florida, T e x a s , M a i n e , New Jersey, and New York who, within

the applicable statute of limitations preceding the filing of this action, had their PII

compromised in the CLA data breach.

       54.     Excluded from the Class are all legal entities, Defendant herein and any person,

firm, trust, corporation, or other entity related to or affiliated with any defendant, as well as



                                                13
         Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 14 of 25




any judge, justice or judicial officer presiding over this matter and members of their

immediate families and judicial staff.

        55.      Plaintiff nevertheless reserve the right to divide into subclasses, expand, narrow,

or otherwise modify the class definition prior to (or as part of) filing a motion for class

certification.

        56.      The members in the proposed class and subclass are so numerous that individual

joinder of all members is impracticable, and the disposition of the claims of all class members

in a single action will provide substantial benefits to the parties and Court. Fed. R. Civ. P.

23(a)(1). While the exact number of Class members is unknown to Plaintiffs at this time and

will be ascertained through appropriate discovery, Plaintiffs are informed and believe that

there are at least 130 members. Members of the Class can be identified from the records

maintained by Defendant.

        57.      There are questions of law and fact common to the class, Fed. R. Civ. P.

23(a)(2), which Plaintiff may seek to litigate on an individual basis pursuant to Fed. R. Civ.

P. 23(c)(4), including without limitation, that each putative member of the Class had their PII

compromised in the CLA data breach.

        58.      Plaintiffs’ claims are typical of the claims of the other members of the

putative Class. All Class members have been and/or continue to be similarly affected by

Defendant’s wrongful conduct as complained of herein, in violation of law. Plaintiffs have no

interests adverse to the Class.

        59.      Plaintiffs will fairly and adequately protect the Class members’ interests and

have retained counsel competent and experienced in consumer class action lawsuits and

complex litigation.




                                                  14
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 15 of 25




       60.      Defendant has acted with respect to the putative Class in a manner generally

applicable to each Class member. Common questions of law and fact exist as to all members

of the Class and predominate over any questions wholly affecting an individual Class member.

There is a well-defined community of interest in the questions of law and fact involved in the

action, affecting all members of the Class. The questions of law and fact common to the

members of the Class include, inter alia:

             (a) Whether Defendant owed a duty to Plaintiffs and members of the Classes to

                take reasonable measures to safeguard their Personal Information;

             (b) Whether Defendant failed to adequately safeguard Plaintiffs’ and the Classes’

                Personal Information;

             (c) Whether Defendant failed to protect Plaintiffs and the Classes’ Personal

                Information;

             (d) Whether Defendant knew or should have known that its Human Resources

                Department’s control of the PII was vulnerable;

             (e) Whether Defendant engaged in unfair, unlawful, or deceptive practices by

                failing to safeguard Plaintiffs’ and the Classes’ Personal Information properly;

             (f) Whether Defendant violated the consumer protection statutes and data breach

                notification statutes applicable to Plaintiffs and each of the Classes;

             (g) Whether Defendant failed to notify Plaintiffs and members of the Classes about

                the CLA data breach as soon as practicable and without delay after the breach

                was discovered;

             (h) Whether Defendant acted negligently in failing to safeguard Plaintiffs’ and the

                Classes’ Personal Information;




                                                 15
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 16 of 25




             (i) Whether Plaintiffs and the members of the Classes are entitled to actual

                damages, statutory damages, and/or punitive damages as a result of

                Defendant’s wrongful conduct;

             (j) What   equitable relief is appropriate to redress Defendant’s wrongful

                conduct; and

             (k) What injunctive relief is appropriate to redress the imminent and currently

                ongoing harm faced by members of the Classes.

       61.      A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is impracticable.

Furthermore, as the damages suffered by individual Class members may be relatively small,

the expense and burden of individual litigation make it virtually impossible for Class

members to individually redress the wrongs done to them. There will be no difficulty in

managing this action as a class action.

       62.      Defendant has acted on grounds generally applicable to the entire Class with

respect to the matters complained of herein, thereby making appropriate the relief sought

herein with respect to the members of the Class as a whole.

       63.      As a result of the foregoing, class treatment is appropriate under Fed. R. Civ.

P. 23(a), (b)(2), and (b)(3), and may be appropriate for certification “with respect to particular

issues” under Rule 23(c)(4).

                                    CAUSES OF ACTION

                                FIRST CLAIM FOR RELIEF
                                           Negligence
                                 Brought by Statewide Classes




                                                16
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 17 of 25




       64.     Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       65.     Plaintiffs bring this Claim on behalf of the Statewide Classes under their

respective state’s law.

       66.     Defendant required     Plaintiffs        and   Statewide   Class   Members to entrust

with Defendant Personal Information as a condition of employment.

       67.     Defendant, therefore, was entrusted with a massive amount of personally

identifiable information belonging to individuals.

       68.     Defendant collected and stored this data and knew, or should have known,

of the risks inherent in collecting and storing the Personal Information of Plaintiffs and

Statewide Class Members.

       69.     Defendant owed, undertook, and/or assumed duties of care to use reasonable

means to secure and safeguard this Personal Information and to prevent disclosure of the

information.       Defendant’s duties include, among others, a responsibility to implement

reasonable technical, administrative, and physical security measures that would permit them to

detect, respond to, remedy, and promptly notify affected individuals of security breaches in a

reasonably expeditious period of time as well as a duty to maintain PII in a secure fashion.

       70.     Defendant’s duties arise from the common law, state statutes cited in this

Complaint. Defendant breached its duties of care by failing to secure and safeguard the

Personal Information of Plaintiffs and the Classes. Defendant negligently maintained systems

that were vulnerable to a security breach, and knew or should have known of these

vulnerabilities.




                                                   17
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 18 of 25




       71.     Defendant acted with wanton disregard for the security of Plaintiffs’ and

Statewide Class Members’ Personal Information.

       72.     A “special relationship” exists between Defendant and the Plaintiffs and

Statewide Class Members. Defendant entered into a “special relationship” with the Plaintiffs

and Class Members whose Personal Information was requested, collected, and received by

Defendant as a condition of employment and because Defendant CLA employed the Plaintiffs

and Class Members.

       73.     But for Defendant’s wrongful and negligent breach of its duties owed to

Plaintiffs and Statewide Class Members, Plaintiffs and Statewide Class Members would

not have been injured.

       74.     The injury and harm suffered by Plaintiffs and Statewide Class Members, was

the reasonably foreseeable result of Defendant’s breach of its duties. Defendant knew or

should have known that it was failing to meet its duties, and that Defendant’s breach would

cause Plaintiffs and Statewide Class Members to experience the foreseeable harms associated

with the exposure of their Personal Information.

       75.     As a direct and proximate result of Defendant’s negligent conduct, Plaintiffs

and the Statewide Class Members, have suffered injury because, among other things, their

Personal Information has been exposed, imminently subjecting each member of the Classes

to identity theft, credit and bank fraud, social security fraud, tax fraud, medical identity fraud,

and other varieties of identity fraud.

       76.     Plaintiffs and the Classes have suffered monetary damages and will continue to

be injured and incur damages in the future both in an effort to protect themselves and to

remedy acts of fraudulent activity. Plaintiffs and the Classes have suffered, and/or face an




                                                18
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 19 of 25




imminent risk of suffering, the theft of Personal Information; costs associated with

prevention, detection, and mitigation of identity theft, medical identity theft, and/or

fraud; costs associated with time spent and productivity loss resulting from addressing

the consequences of, or preventing, fraud in any of its forms, and damages from the

unconsented exposure of Personal Information due to this breach.




                                SECOND CLAIM FOR RELIEF
                                         Negligence Per Se
                                 Brought by Statewide Classes


       77.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       78.     Pursuant to state laws in the following states, Defendant operating in the states

set forth below had a duty to those respective states’ Class Members to implement and

maintain reasonable security procedures and practices to safeguard Plaintiffs’ and Class

Members’ Personal Information:

             a) California: Cal. Civ. Code § 1798.81.5 b.; Cal. Civ. Code § 1798.82;

             b) Florida: Fla. Stat. § 501.171(2);

             c) N.Y. Gen Bus. Law § 899-aa(2);

             d) N.J. Stat. § 56:8-163;

             e) Texas Bus. and Comm. Code § 521.053;

             f) Maine Comm. and Trade Code §1348;




                                                19
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 20 of 25




       79.     Defendant breached its duties to Plaintiffs and Statewide Class Members under

the above-referenced state laws requiring reasonable data security. Defendant breached its

duties by failing to provide fair, reasonable, or adequate Information Technology systems and

data security practices sufficient to safeguard Plaintiffs’ and Class Members’ Personal

Information.

       80.     Defendant’s failure to comply with applicable laws and regulations constitutes

negligence per se.

       81.     But for Defendant’s wrongful and negligent breach of the duties owed to

Plaintiffs and Statewide Class Members, Plaintiffs and Class Members would not have suffered

injury as described herein.

       82.     The injury and harm suffered by Plaintiffs and Statewide Class Members, was

the reasonably foreseeable result of Defendant’s breach of its duties. Defendant knew or

should have known that its duties were not being fulfilled, and that Defendant’s breach of duty

was likely to cause Plaintiffs and Statewide Class Members to experience the foreseeable

harms associated with the loss and/or exposure of Plaintiffs’ and Class Members’ Personal

Information.

       83.     As a direct and proximate result of Defendant’s negligent conduct,

Plaintiffs and Class Members have suffered injury and are entitled to damages in an

amount to be proven at trial.

                                THIRD CLAIM FOR RELIEF
                        Violation of State Consumer Protection Laws
                       Brought by Statewide Classes as Set Forth Below

                                          California




                                              20
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 21 of 25




         California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.
                       (Brought by California Class Against Defendant)


       84.     Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Consolidated Master Complaint.

       85.     Plaintiffs bring this claim against Defendant on behalf of California Class

Members.

       86.      “[T]o ensure that personal information about California residents is protected,”

the California legislature enacted Civil Code section 1798.81.5, which requires that any

business that “owns, licenses, or maintains personal information about a California resident

shall implement and maintain reasonable security procedures and practices appropriate to

the nature of the information, to protect the personal information from unauthorized access,

destruction, use, modification, or disclosure.”

       87.     Defendant is a business that owns, maintain, and license personal information,

within the meaning of 1798.81.5, about Plaintiffs and California Class Members.

       88.     Defendant is not “a provider of health care, health care service plan, or

contractor regulated by the Confidentiality of Medical Information Act,” and violated Civil

Code section 1798.81.5 by failing to implement reasonable measures to protect Plaintiffs’ and

California Class Members’ Personal Information.

       89.     As a direct and proximate result of Defendant’s violations of the Cal. Civ. Code

§ 1798.81.5, Plaintiffs and Class Members suffered damages, as described above.

       90.     Defendant engaged in unfair acts and practices by failing to disclose the CLA

data breach to California Class Members in a timely and accurate manner, contrary to

the duties imposed by Cal. Civ. Code § 1798.82. These unfair acts and practices were immoral,


                                                  21
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 22 of 25




unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to Plaintiffs

and California Class Members.

        91.     Defendant engaged in unfair acts and practices by failing to take proper action

following the CLA data breach to enact adequate privacy and security measures and protect

California Class Members’ PII from further unauthorized disclosure, release and data

breaches. These unfair acts and practices were immoral, unethical, oppressive, unscrupulous,

unconscionable, and/or substantially injurious to Plaintiffs and California Class Members.

        92.     As a direct and proximate result of Defendant’s acts of unfair and

unlawful practices        and   acts, the Plaintiffs were injured and lost money or property,

including but not limited to the loss of their legally protected interest in the confidentiality and

privacy of their PII, and additional losses described above.

        93.     Defendant knew or should have known that its computer systems and data

security practices were inadequate to safeguard California Class Members’ PII and that the risk

of a data breach was highly likely. Defendant’s actions in engaging in the above-named

unfair practices and deceptive acts were negligent, knowing and willful, and/or wanton and

reckless with respect to the rights of members of the California Class.

        94.     California Class Members seek relief under California Business and Professions

Code § 17200, et seq., including, but not limited to, monetary damages, declaratory

relief, attorney’s fees and costs (pursuant to Cal. Code Civil Pro. §1021.5), and injunctive or

other equitable relief.

        95.     Plaintiffs and California Class Members seek relief under Cal. Civ. Code

§1798.84, including, but not limited to, actual damages and injunctive relief.


                                             New York



                                                 22
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 23 of 25




                                 N.Y. Gen Bus. Law § 899-aa(2)
                       (Brought by New York Class Against Defendant)


       96.     Defendant engaged in deceptive, unfair, and unlawful trade acts or practices

by failing to disclose the CLA data breach to New York Class Members in a timely and

accurate manner, contrary to the duties imposed by N.Y. Gen Bus. Law § 899-aa(2);

       97.     Defendant engaged in deceptive, unfair, and unlawful trade acts or practices

by failing to take proper action following the CLA data breach to enact adequate privacy and

security measures and protect New York Class Members’ PII from further unauthorized

disclosure, release, data breaches, and theft.

       98.     Defendant systematically engaged in these deceptive, misleading, and

unlawful acts and practices, to the detriment of Plaintiffs and members of the New York Class.

       99.     As a direct and proximate result of Defendant’s deceptive trade practices, New

York Class Members suffered injury and/or damages, including the loss of their legally

protected interest in the confidentiality and privacy of their PII, and the loss of the benefit of

their respective bargains.

       100.    The above unfair and deceptive practices and acts by Defendant were

immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to

consumers that these consumers could not reasonably avoid; this substantial injury outweighed

any benefits to consumers or to competition.

       101.    Defendant knew or should have known that its computer systems and data

security practices were inadequate to safeguard New York Class Members’ PII and that risk of

a data breach or cyber attack was highly likely. Defendant’s actions in engaging in the




                                                 23
        Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 24 of 25




above-named unfair practices and deceptive acts were negligent, knowing and willful,

and/or wanton and reckless with respect to the rights of members of the New York Class.

                                    PRAYER FOR RELIEF

        Plaintiffs, on behalf of themselves and all Class Members, request the Court to enter

 judgment against Defendant as follows:

    A. An order certifying this action as a class action under Federal Rule of Civil

        Procedure 23, defining the Classes as requested herein, appointing the undersigned

        interim co-lead counsel as Class counsel, and finding that Plaintiffs are proper

        representatives of the Classes requested herein.

    B. Injunctive relief, and other equitable relief as is necessary to protect the interests of the

        Class, including an order (i) prohibiting Defendant from engaging in the unlawful and

        wrongful acts described herein; (ii) requiring Defendant to protect all data collected or

        received in the regular course of business in accordance with state and local laws,

        and industry standards and best practices; (iii) requiring Defendant to design, maintain,

        and test its Information Technology systems to ensure that Personal Information in its

        possession is adequately secured and protected; (iv) requiring Defendant to disclose

        future data breaches in a timely and accurate manner; (v) requiring Defendant to

        engage third-party security auditors as well as internal security personnel to

        conduct    testing,   including simulated attacks, penetration tests, and audits on

        Defendant’s systems on a periodic basis, and ordering Defendant to promptly correct

        any problems or system deficiencies detected by these audits; (vi) requiring Defendant

        to audit, test, and train staff security personnel to run automated security monitoring,

        aggregating, filtering and reporting on log information in a unified manner; (vii)



                                                24
       Case 1:18-cv-06500-JMF Document 18 Filed 11/16/18 Page 25 of 25




        requiring Defendant’s employees to change their passwords on a timely and regular

        basis, consistent with best practices; (viii) requiring Defendant to encrypt all PII stored

        in its databases; (x) requiring Defendant to purge, delete, and destroy in a reasonably

        secure and timely manner Personal Information no longer necessary for the provision

        of Defendant’s services; (xi) requiring Defendant to provide lifetime credit monitoring

        and identity theft repair services to Class Members; (xii) establishing a fund that would

        cover the costs to Class Members associated with freezing and unfreezing their

        credit with the three major credit reporting bureaus; and (xiv) requiring Defendant to

        educate all Class Members regarding the threats they face as a result of the loss of their

        PII, and to provide Class Members with steps they may take to protect themselves, as

        well as any other relief that the Court deems appropriate under the facts of this case.

    C. In addition, Plaintiffs request actual damages, punitive damages, statutory damages,

        exemplary damages, equitable relief, attorneys’ fees, statutory costs, and such further

        relief as is just and proper. Plaintiffs seek attorneys’ fees under applicable state and

        federal law.

                                      JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury

of any and all issues in this action so triable of right.

Dated: November 16, 2018                                DEREK SMITH LAW GROUP, PLLC



                                                        __/s/ Abe Melamed__________
                                                        ABRAHAM Z. MELAMED
                                                        Abe@dereksmithlaw.com
                                                        1 Pennsylvania Plaza, suite 4905
                                                        New York, New York 10119
                                                        Phone: (212) 587-0760


                                                  25
